        Case 1:17-cv-10014-LGS Document 157 Filed 12/16/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

CITY OF BIRMINGHAM RETIREMENT                           )
AND RELIEF SYSTEM, et al.,                              )
                                                        )
                              Plaintiff,                )
                                                        )
               v.                                       ) Case No: 17 Civ. 10014 (LGS)
                                                        )
CREDIT SUISSE GROUP AG, et al.,                         )
                                                        )
                              Defendants.               )
                                                        )

                           FINAL ORDER AND JUDGMENT
                       APPROVING CLASS ACTION SETTLEMENT

       WHEREAS, a putative class action is pending in this Court entitled City of Birmingham

Retirement and Relief System et al. v. Credit Suisse Group AG et al., No. 1:17-cv-10014-LGS (the

“Action”);

       WHEREAS, (a) Lead Plaintiffs City of Birmingham Retirement and Relief System,

Westchester Putnam Counties Heavy & Highway Laborers Local 60 Benefit Funds, Teamsters

Local 456 Pension and Annuity Funds, and the International Brotherhood of Teamsters Local No.

710 Pension Plan, on behalf of themselves and the Settlement Class (defined below), and (b)

Defendants Credit Suisse Group AG (“Credit Suisse,” or the “Company”), and Brady W. Dougan,

Tidjane Thiam, and David R. Mathers (“Individual Defendants” and, together with Credit Suisse,

“Defendants”), have entered into a Stipulation And Agreement Of Settlement dated July 8, 2020

(the “Stipulation”), that provides for a complete dismissal with prejudice of the claims asserted

against Defendants in the Action on the terms and conditions set forth in the Stipulation, subject

to the approval of this Court (the “Settlement”);




                                                    1
        Case 1:17-cv-10014-LGS Document 157 Filed 12/16/20 Page 2 of 11




       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

have the same meaning as they have in the Stipulation;

       WHEREAS, the Court held a preliminary approval hearing on August 17, 2020. Following

that hearing, the Court directed the parties to provide (1) a revised notice including information

regarding the reasonableness off the Settlement amount, (2) additional information regarding

estimated deductions from the Settlement Fund and (3) details of fee sharing arrangements

between counsel. The Court also directed the parties to modify the plan of allocation to require

only reasonable investigation to determine a claimant’s status as a settlement class member and to

provide for Court-approved distribution of residual settlement funds. The parties provided the

requested information and modified the plan of allocation accordingly;

       WHEREAS, by Order dated August 24, 2020 (the “Preliminary Approval Order”), this

Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for

purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be

provided to potential Settlement Class Members; (d) provided Settlement Class Members with the

opportunity either to exclude themselves from the Settlement Class or to object to the proposed

Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class;

       WHEREAS, the Court conducted a hearing on December 10, 2020 (the “Settlement

Hearing”) to consider, among other things, (a) whether the terms and conditions of the Settlement

are fair, reasonable and adequate to the Settlement Class, and should therefore be approved; and

(b) whether a judgment should be entered dismissing the Action with prejudice as against the

Defendants; and




                                                2
        Case 1:17-cv-10014-LGS Document 157 Filed 12/16/20 Page 3 of 11




       WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed and

proceedings held herein in connection with the Settlement, all oral and written comments received

regarding the Settlement, and the record in the Action, and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and

all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and

each of the Settlement Class Members.

       2.      Incorporation of Settlement Documents – This Judgment incorporates and makes

a part hereof: (a) the Stipulation and (b) the Notice and the Summary Notice, both of which were

previously filed with the Court.

       3.      Class Certification for Settlement Purposes – The Court hereby affirms its

determinations in the Preliminary Approval Order certifying, for the purposes of the Settlement

only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure on behalf of the Settlement Class consisting of all persons and entities who purchased

or otherwise acquired the ADRs of Credit Suisse between March 20, 2015, and February 3, 2016,

inclusive, and who were allegedly damaged thereby. Excluded from the Settlement Class are (i)

Defendants; (ii) the officers and directors of Credit Suisse (at all relevant times); (iii) members of

their immediate families and their legal representatives, successors or assigns; and (iv) any firm or

entity in which any Defendant has or had a controlling interest. Also excluded from the Settlement

Class are the persons and entities listed on Exhibit 1 hereto who are excluded pursuant to request.

       4.      Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of the Settlement only, the Court hereby affirms its determinations

in the Preliminary Approval Order certifying Lead Plaintiffs as Class Representatives for the




                                                  3
        Case 1:17-cv-10014-LGS Document 157 Filed 12/16/20 Page 4 of 11




Settlement Class and appointing Lead Counsel as Class Counsel for the Settlement Class. Lead

Plaintiffs and Lead Counsel have fairly and adequately represented the Settlement Class both in

terms of litigating the Action and for purposes of entering into and implementing the Settlement

and have satisfied the requirements of Federal Rules of Civil Procedure 23(a)(4) and 23(g),

respectively.

       5.       Notice – The Court finds that the dissemination of the Notice and the publication

of the Summary Notice: (a) were implemented in accordance with the Preliminary Approval

Order; (b) constituted the best notice practicable under the circumstances; (c) constituted notice

that was reasonably calculated, under the circumstances, to apprise Settlement Class Members of

(i) the pendency of the Action; (ii) the effect of the proposed Settlement (including the Releases

to be provided thereunder); (iii) Lead Counsel’s motion for an award of attorneys’ fees and

reimbursement of Litigation Expenses; (iv) their right to object to any aspect of the Settlement, the

Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees and reimbursement of

Litigation Expenses; (v) their right to exclude themselves from the Settlement Class; and (vi) their

right to appear at the Settlement Hearing; (d) constituted due, adequate, and sufficient notice to all

persons and entities entitled to receive notice of the proposed Settlement; and (e) satisfied the

requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution

(including the Due Process Clause), the Private Securities Litigation Reform Act of 1995, 15

U.S.C. § 78u-4, as amended, and all other applicable law and rules.

       6.       Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

finally approves the Settlement set forth in the Stipulation in all respects except as set forth in any

of the Court’s Orders (including approving, without limitation: the amount of the Settlement; the




                                                  4
        Case 1:17-cv-10014-LGS Document 157 Filed 12/16/20 Page 5 of 11




Releases provided for therein; and the dismissal with prejudice of the claims asserted against

Defendants in the Action), and finds that the Settlement is, in all respects, fair, reasonable and

adequate to the Settlement Class. The Parties are directed to implement, perform and consummate

the Settlement in accordance with the terms and provisions contained in the Court’s Orders and

the Stipulation.

       7.      The Action and all of the claims asserted against Defendants in the Action by Lead

Plaintiffs and the other Settlement Class Members are hereby dismissed with prejudice. The

Parties shall bear their own costs and expenses, except as otherwise expressly provided for in the

Stipulation.

       8.      Binding Effect – The terms of the Stipulation and of this Judgment shall be forever

binding on Defendants, Lead Plaintiffs and all other Settlement Class Members (regardless of

whether or not any individual Settlement Class Member submits a Claim Form or seeks or obtains

a distribution from the Net Settlement Fund), as well as their respective successors and assigns.

No persons or entities are excluded from the Settlement Class pursuant to request.

       9.      Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation, together

with the definitions contained in paragraph 1 of the Stipulation relating thereto, are expressly

incorporated herein in all respects.    The Releases are effective as of the Effective Date.

Accordingly, this Court orders that:

               (a)    Without further action by anyone, and subject to paragraph 11 below, upon

the Effective Date of the Settlement, Lead Plaintiffs and each of the other Settlement Class

Members, on behalf of themselves, and their respective heirs, executors, administrators,

predecessors, successors, and assigns, in their capacities as such, shall be deemed to have, and by

operation of the Stipulation, of law, and of this Judgment shall have, fully, finally, and forever




                                                5
          Case 1:17-cv-10014-LGS Document 157 Filed 12/16/20 Page 6 of 11




compromised, settled, released, resolved, relinquished, waived and discharged each and every

Released Plaintiffs’ Claim against the Defendants’ Releasees, and shall forever be barred and

enjoined from prosecuting any or all of the Released Plaintiffs’ Claims against any of the

Defendants’ Releasees.

         10.      Without further action by anyone, and subject to paragraph 11 below, upon the

Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective heirs, executors,

administrators, predecessors, successors, and assigns, in their capacities as such, shall be deemed to have, and by

operation of the Stipulation, of law, and of the Judgment shall have, fully, finally, and forever compromised, settled,

released, resolved, relinquished, waived, and discharged each and every Released Defendants’ Claim against the

Plaintiffs’ Releasees, and shall forever be barred and enjoined from prosecuting any or all of the Released Defendants’

Claims against any of the Plaintiffs’ Releasees.   Upon the Effective Date, to the extent allowed by law, the

Stipulation shall operate conclusively as an estoppel and full defense in the event, and to the extent,

of any claim, demand, action, or proceeding brought by a Settlement Class Member against any

of the Defendants’ Releasees with respect to any Released Plaintiffs’ Claims, or brought by a

Defendant against any of the Plaintiffs’ Releasees with respect to any Released Defendants’

Claims.

         11.      Notwithstanding paragraphs 9 through 10 above, nothing in this Judgment shall bar

any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

Judgment.

         12.      Bar Order – Upon the Effective Date, all future claims and claims over by any

individual or entity against any of the Defendants’ Releasees, and by the Defendants’ Releasees

against any individual or entity, for (a) contribution or indemnity, however denominated on

whatsoever theory, based upon, arising out of, or relating to the claims or allegations asserted by

Plaintiffs in the Action, or (b) any other claim of any type, whether arising under state, federal,



                                                           6
        Case 1:17-cv-10014-LGS Document 157 Filed 12/16/20 Page 7 of 11




common or foreign law, for which the injury claimed is that person’s or entity’s actual or

threatened liability to Plaintiffs and/or members of the Settlement Class, are permanently barred,

extinguished, and discharged to the fullest extent permitted by law (the “Bar Order”); provided,

however, that the Bar Order shall not preclude the Defendants from seeking to enforce any rights

they may have under their applicable insurance policies or any right of indemnification or

contribution that the Individual Defendants may have under contract or based on the charter and

by-laws of Credit Suisse.

       13.       Judgment Reduction – Any final verdict or judgment that may be obtained by or

on behalf of the Settlement Class or a Settlement Member against any individual or entity subject

to the Bar Order shall be reduced by the greater of: (a) an amount that corresponds to the percentage

of responsibility of the Defendants for common damages; or (b) the amount paid by or on behalf

of the Defendants to the Settlement Class or Settlement Class Member for common damages.

       14.       Rule 11 Findings – The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

of the Action.

       15.       No Admissions – Neither this Judgment, nor the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any

other plan of allocation that may be approved by the Court), the negotiations leading to the

execution of the Stipulation, nor any proceedings taken pursuant to or in connection with the

Stipulation and/or approval of the Settlement (including any arguments proffered in connection

therewith):




                                                 7
        Case 1:17-cv-10014-LGS Document 157 Filed 12/16/20 Page 8 of 11




                  (a)   shall be offered against any of the Defendants’ Releasees as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of

the Defendants’ Releasees with respect to the truth of any fact alleged by Lead Plaintiffs or the

validity of any claim that was or could have been asserted or the deficiency of any defense that has

been or could have been asserted in this Action or in any other litigation, or of any liability,

negligence, fault, or other wrongdoing of any kind of any of the Defendants’ Releasees or in any

way referred to for any other reason as against any of the Defendants’ Releasees, in any civil,

criminal or administrative action or proceeding (including any arbitration), other than such

proceedings as may be necessary to effectuate the provisions of the Stipulation;

                  (b)   shall be offered against any of the Plaintiffs’ Releasees, as evidence of, or

construed as, or deemed to be evidence of any presumption, concession or admission by any of the

Plaintiffs’ Releasees that any of their claims are without merit, that any of the Defendants’

Releasees had meritorious defenses, or that damages recoverable under the Complaint would not

have exceeded the Settlement Amount or with respect to any liability, negligence, fault or

wrongdoing of any kind, or in any way referred to for any other reason as against any of the

Plaintiffs’ Releasees, in any civil, criminal or administrative action or proceeding (including any

arbitration), other than such proceedings as may be necessary to effectuate the provisions of the

Stipulation; or

                  (c)   shall be construed against any of the Releasees as an admission, concession,

or presumption that the consideration to be given under the Settlement represents the amount

which could be or would have been recovered after trial; provided, however, that the Parties and

the Releasees and their respective counsel may refer to this Judgment and the Stipulation to

effectuate the protections from liability granted hereunder and thereunder or otherwise to enforce




                                                  8
         Case 1:17-cv-10014-LGS Document 157 Filed 12/16/20 Page 9 of 11




the terms of the Settlement.

        16.       Retention of Jurisdiction – Without affecting the finality of this Judgment in any

way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

the administration, interpretation, implementation and enforcement of the Settlement; (b) the

disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or Litigation

Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund; (d) any motion

to approve the Plan of Allocation; (e) any motion to approve the Class Distribution Order; and (f)

the Settlement Class Members for all matters relating to the Action.

        17.       Reports of Claims Administration Status – Following the entry of this Order,

Lead Counsel shall provide the Court with interim reports every forty-five days on the claims

administration process. The interim reports shall summarize the status of the claims administration

process, whether settlement administration fees are anticipated to exceed $350,000, and whether

an application for cy pres distribution is anticipated.

        18.       Report Following Completion of Claims Administration – After the Claims

Administrator completes the administration process, Lead Counsel shall file a motion for

distribution of the Settlement Fund, which shall provide the Court with information regarding the

claims administration process including but not limited to the number of claims submitted, total

amount of claims, total expenses incurred by the Claims Administrator to date, whether its total

expenses are anticipated to exceed $350,000, and whether an application for cy pres distribution

is anticipated.

        19.       Summary of Distribution –After the Settlement Fund is distributed to Class

members and, in the opinion of the Claims Administrator and Lead Counsel, there are no remaining

funds to be distributed or there are insufficient funds to make a further distribution economically




                                                  9
        Case 1:17-cv-10014-LGS Document 157 Filed 12/16/20 Page 10 of 11




feasible, Lead Counsel shall file with the Court a further motion which shall provide the Court

with information regarding the claims administration process including but not limited to the

amount of the Settlement Fund distributed to Class members and, if warranted, an application for

cy pres distribution and/or application for payment of and claims administration fees in excess of

$350,000.

       20.     Plan of Allocation and Attorneys’ Fees – Separate orders will be entered

regarding approval of a plan of allocation and the motion of Lead Counsel for an award of

attorneys’ fees and reimbursement of Litigation Expenses. Such orders shall in no way affect or

delay the finality of this Judgment and shall not affect or delay the Effective Date of the Settlement.

       21.     Reasonable Extensions of Time – Without further order of the Court, Lead

Plaintiffs and Defendants may agree to reasonable extensions of time to carry out any provisions

of the Settlement.

       22.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall be

vacated, rendered null and void and be of no further force and effect, except as otherwise provided

by the Stipulation, and this Judgment shall be without prejudice to the rights of Lead Plaintiffs, the

other Settlement Class Members and Defendants, and the Parties shall revert to their respective

positions in the Action as of July 8, 2020, as provided in the Stipulation.

       23.     Entry of Final Judgment – There is no just reason to delay the entry of this




                                                  10
       Case 1:17-cv-10014-LGS Document 157 Filed 12/16/20 Page 11 of 11




Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

directed to enter immediately this final judgment in this Action.

SO ORDERED

Dated: December 16, 2020
       New York, New York




                                                11
